Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	 Applicants arguments and amendments, filed on 7/15/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended the claims in a manner to overcome the objection to claim 1 and the 112(b) rejection of claims 1-15.  Applicants have amended claim 1 to include specific groups for variable Ar2.  All of the Ar2 groups recited in claim 1 are arylene groups containing no heteroatoms.  However, all groups recited for variable Ar2 include the term “substituted or unsubstituted”.  Because of this, the prior art rejection to Jatsch et al. (KR 10-2017-0032414) is maintained.  Specifically, the benzimidazole moieties which are required in the compounds taught by Jatsch et al. can refer to the substituted portion of the aryl groups recited in claim 1 as described in the rejection below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jatsch et al. (KR 10-2017-0032414).  The English language equivalent, US 2017/0222157, will be relied upon for citation purposes.  Both of these references are cited on Applicants information disclosure statement, filed on 1/7/20.
Claim 1: Compound 6q of Jatsch et al. has the structure 
    PNG
    media_image1.png
    163
    398
    media_image1.png
    Greyscale
 (page 79).  As applied to Chemical Formula 1 of claim 1, compound 6q has variable m1 equal to 1, variable L1 equal to a direct bond, variables Y1-Y3 equal to N, variables Ar1a and Ar1b equal to phenyl, variables n1, n2, n7, and n8 equal to zero, variable X equal to O, variable m2 equal to zero, and variable Ar2 equal to an aryl group, specifically, 
    PNG
    media_image2.png
    144
    167
    media_image2.png
    Greyscale
.  This group can be referred to as a substituted biphenyl group, where the substituent is a phenyl-substituted benzimidazole group.  Alternatively, the variable assignments of compound 6q of Jatsch et al. could be where variable m2 is equal to 1, variable L2 is equal to phenylene, variable Ar2 is equal to 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , which is a substituted phenyl group, the substituent being phenyl-benzimidazolyl.
Claim 2: In compound 6q above, variables Ar1a and Ar1b anticipate the first formula of claim 2. 
Claims 5 and 6: Compound 6q anticipates Chemical Formula 1-11 of claim 5 and Chemical Formula 1-27 of claim 6 with all variables being the same as for claim 1 above.
Claim 8: Variables Y1-Y3 in compound 6q are equal to N, thereby anticipating claim 8.
Claim 9: Variables R1, R2, R7, and R8 in compound 6q are each hydrogen, thereby anticipating claim 9.
Claims 12 and 13: The compounds taught by Jatsch et al., including compound 6q, are employed in organic electroluminescent devices, which comprise an anode, a cathode, and organic layers provided between the anode and the cathode, thereby anticipating claims 12 and 13 (Example E10 in Table 1, which employs compound EG10 in an electron transport layer).  EG10 is the same as compound 6q as taught on page 109.
Claims 14 and 15: Jatsch et al. teaches that the organic layer which employs compound according to the invention is preferably a layer of the device having an electron-transporting function, and particularly preferably is an electron-injection layer, an electron-transport layer, a hole-blocking layer, or emitting layer (paragraph 0166).  Based on this teaching the inclusion of any of the compounds explicitly taught by Jatsch et al. in any of the preferred layers is at once envisaged.  When employed in a hole-blocking layer, the devices taught by Jatsch et al. anticipate claim 14.  For purposes of examination, an electron control layer can apply to any layer where the flow of electrons takes place.  This includes the electron-injection layer, electron-transport layer, and hole-blocking layers.  As such, Jatsch et al. may also be properly relied upon to reject claim 15.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Jatsch et al. does not teach or suggest any aryl groups as variable Ar2 which are free of heteroatoms, which are requirements in claims 3 and 4.  Claims 3, 4, 7, and 10 are allowed for reasons already of record.  Newly added claims 16-18 are allowed as they are dependent on allowed claim 3.  Newly added claims 19-21 are allowed as they are dependent on allowed claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766